Opinion by
Judge Lindsay:
It is manifest that Mrs. Grigsby intended to dispose of her entire estate, ánd that after the payment of debts, funeral expenses, and the specific devise to Mrs. Hinton, she intended the remainder to go to the five children named in the will. The mere fact that she used the term “money” is not enough to defeat this evident intention.
She seems to have contemplated that her estate should first be converted into money (for she devises nothing in kind), the debts, expenses, and specific devises paid, and then the remainder of such “money” divided as directed. This construction harmonizes with the language used by her, and will have the effect of carrying out her “conceptions of justice and equality among 'her’ several chi-dren.” The court below therefore properly adopted it. The objection that the petition does not sufficiently allege the probate of the will is not well taken. It is distinctly alleged that the will was duly proven, and admitted to record in the clerk’s office of the Clark County Court. The rules of pleading do not require that this statement of facts shall be so punctuated as to make it appear that the will was proven in the clerk’s office, as well as admitted to record therein. Besides this, appellant by his amended answer of June 21, 1871, in effect admits that some portions of his mother’s estate passed by her will, which could not have been the case unless it had been properly probated.
Judgment affirmed.